Citation Nr: 0735850	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  03-18 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for chronic depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
February 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision issued in May 2002 
by the Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama, which, inter alia, denied service 
connection for depression and granted service connection for 
pseudofolliculitis at a noncompensable disability rating.  In 
November 2004, the Board increased the disability rating for 
pseudofolliculitis to 10 percent and remanded the issue of 
service connection for chronic depression for further 
development.  This issue is again before the Board for 
further appellate review. 


FINDINGS OF FACT

There is competent medical evidence that the veteran's 
depression manifested while on active duty.


CONCLUSION OF LAW

The veteran's depression was incurred during active duty.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during the applicable presumptive period.  Service 
connection also may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The Court has also held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Brown, 3 Vet. App. 223, 225 (1992).

The veteran contends he is entitled to service connection for 
chronic depression because it manifested while he was in 
service. 

Service medical records reflect that the veteran had a grief 
reaction after his mother's death in August 1995.  He was 
placed on an antidepressant.  In January 1996, he was 
diagnosed with major depression and put on a profile with the 
limitation that he should not be assigned to any isolated 
area where definitive medical psychiatric care was not 
available.  The expectation was that within six months the 
veteran would be able to return to full deployable status.  
In March 1996, he was put on the same profile with the 
expectation that within six months he would return to being 
fully deployable.  The examiner recommended deletion from 
orders to Korea.  An April 1996 service record reflects that 
the veteran was seen in August 1995 for grief reaction which 
progressed into major depression, that he was on 
antidepressant medications, that his major depression was 
disqualifying and that the he was permanently disqualified 
from flight duties due to his major depression.  In July 
1996, the veteran was again placed on a profile with the 
limitation that he should not be assigned to any isolated 
area where definitive medical psychiatric care was not 
available.  He was placed on probation in August 1996 
regarding his permanent P3 profile due to his depression, and 
a December 1996 profile indicates that his major depression 
had resolved.  A March 1997 Report of Medical History 
reflects that the veteran was on an antidepressant and 
getting counseling, but that it was resolved.  His retirement 
Report of Medical Examination showed a normal report and his 
History reflect that he had major depression that was 
resolved.

Private medical records beginning in September 2002 reflect 
ongoing treatment for depression, including antidepressant 
medication.  He was hospitalized for depression in July 2003.   

A December 2003 VA mental disorders examination report shows 
that the veteran reported that his first bout with depression 
was in 1984 when an aircraft he was working on crashed and 
five people were killed.  He reported that he had been 
experiencing depression before serving in Korea, and that he 
took an antidepressant medication during his first month 
there.  He served in Korea for 18 months.  The veteran stated 
that when he returned from Korea in 1999, the depression was 
still present and he used alcohol until he completed a 
treatment program in the spring of 2003.  After reviewing the 
claims file and examining the veteran, the examiner concluded 
that the veteran had recurrent depressive episodes beginning 
in 1984, which have been accompanied by alcohol abuse.  The 
examiner stated that the major depressive episodes appear to 
have been without complete inner episode recovery, that 
alcohol likely exacerbated the depression experienced, but 
that the veteran had been free of alcohol for four months and 
he continued to experience major clinical depression.  The 
examiner opined that the veteran's depression did not appear 
to be a result of his active service or experiences while in 
service; however, the onset of this major depressive disorder 
first occurred in 1984 and had been present without full 
inter-episode recovery from 1984 to the current time.  He 
noted that the most recent onset of clinical depression 
occurred in June 2003 when the veteran attempted to commit 
suicide by drinking himself to death.  The examiner diagnosed 
major depressive disorder, recurrent, mild.

Based on the foregoing, the Board finds that the pertinent 
evidence supports the veteran's service connection claim for 
chronic depression.  Service connection is warranted when 
there is evidence of a current disability as established by a 
medical diagnosis; of incurrence of a disease or illness in 
service, established by lay or medical evidence; and of a 
nexus between the in-service disease or illness and the 
current disability established by medical evidence.  Boyer, 
supra.  In this case, the veteran has a current diagnosis of 
recurrent major depressive disorder, his service medical 
records clearly indicate that he suffered from depression 
while on active duty, and the VA examiner opined that his 
depression has been present without full inter-episode 
recovery since he was on active duty to the present time.  
For these reasons, service connection is warranted for 
chronic depression.


ORDER

Service connection for chronic depression is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


